Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-4, 6-8, 14-17, 19-20, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of U.S. Application No. 15/160,578 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a system encompassing the limitations of the present claim 1, with the exception that it does not recite that the detector is configured to detect intensity of a signal indicative of the presence of an analyte, and it does not recite that the fluid transfer device comprises a programmable processor configured to direct fluid transfer of the bodily fluid sample and at least one of the cartridge reagents to the addressable assay unit according to a protocol corresponding to the analyte. As to the present independent claim 14, claim 114 of the reference patent recites a reader assembly which is equivalent to the claimed reader assembly of claim 114.
	However, Karaki discloses a detection portion (equivalent to Applicant’s detection assembly) comprising the sensor (para. 0111 and 0125) that detects an optical signal indicative of the presence of an analyte, including detection of fluorescence intensity (para. 0063 and 0106).
	It would have been obvious to one of ordinary skills in the art to provide a detector that is configured to detect fluorescence intensity, as exemplified by Karaki, in the system of the reference application, as may be desirable for performing an assay to  detect an analyte.

However neither the reference application nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to locations of one or more of the plurality of addressable reagent units, a sequence for transferring the biological sample and the cartridge reagents to the assay unit; and an amount of each of the biological sample and the cartridge reagents to transfer to the assay unit. 
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to communicate with another computer via transmission control protocol/internet protocol.  Column 1, lines 35-44.
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, liquid level, multiwell plate position, and positioning limit switches) but also provides the interface for generating specific liquid dispensation patterns and volumes to the high density multiwell plate.  Column 17, lines 17-29.
Thus, Shumate suggests use of a processor to program a protocol for transferring fluid according to instructions for moving the fluid transfer device to locations of the well plates, for example (column 
	As to the following claims, the limitations and their use are taught by Karaki or Shumate as follows, which therefore provide the motivation for incorporating into the invention of the reference application, for the benefit of the same disclosed use.
As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)
As to claims 6 and 19, see paragraph 0108 of Karaki disclosing use of a CCD (charge-coupled device).
As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the location of the assay unit, as identified by the identification in the Karaki invention.
As to claim 14, see discussion of claim 1 above.
As to claim 22, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol in an order as would be appropriate for 
	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.


Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of U.S. Application No. 15/160,578 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference application is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin discloses in paragraph 0022 a data analyzer to analyze a sample of cells to obtain sample quantitative values for a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Petricoin discloses that the system comprises a computer or a plurality of networked computers, including servers, and/or storage devices (paras. 0022, 0062 and 0077). It would have been obvious to the skilled artisan to provide the system of the present claim 1 such that it communicates the detectable signal to one of these computers or storage devices (external devices), as exemplified by Petricoin, as may be desirable for convenience or efficiency for the user(s).
As to claim 25, see paragraphs 0063 and 0080 of Petricoin teaching use of wireless communication, which thus suggests its use, for the same purpose and convenience.


As to claim 23, the reference application is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a keyboard, a mouse, a touchscreen, or the like, for, e.g., selecting files, retrieving data, etc., and an output device (e.g., a monitor, a printer, etc.) for viewing or recovering the product of the statistical analysis (para. 0160). 
 	It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference application because Podlich discloses its usefulness in an assay system as an input device.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of U.S. Application No. 15/160,578 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20010055783 (hereinafter “Allnutt”).
The reference application does not disclose an assay unit comprising a reaction site on an interior surface of the well (assay unit).
However, Allnutt discloses use of immobilized probes in wells for assaying.
Specifically, Allnut teaches that a typical binding reaction would be where a microplate well had immobilized on it hCG (either covalently or via a specific monoclonal antibody that did not recognize the same binding site as the receptor expressed in the fusion).  Then the sample containing hCG to be 
It would have been obvious to one skilled in the art to provide in the invention of the reference application a well with immobilized probes for detection of an analyte, since Allnut teaches that this is a typical binding reaction. 


Claims 1-4, 6-8, 14-17, 19-20, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of U.S. Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 109 of the reference application recites a system encompassing the limitations of the present claim 1, with the exception that it does not recite that the detector is configured to detect intensity of a signal indicative of the presence of an analyte, and it does not recite that the fluid transfer device comprises a programmable processor configured to direct fluid transfer of the bodily fluid sample and at least one of the cartridge reagents to the addressable assay unit according to a protocol corresponding to the analyte. As to the present independent claim 14, see claim 109 of the reference patent, which recites a reader assembly, which is equivalent to the reader assembly of the present claim 14.
	However, Karaki discloses a detection portion (equivalent to Applicant’s detection assembly) comprising the sensor (para. 0111 and 0125) that detects an optical signal indicative of the presence of an analyte, including detection of fluorescence intensity (para. 0063 and 0106).

Moreover, Karaki discloses that the fluid transfer and other processes can be automated and an identifier can be used for the nozzle chips so that its position can be confirmed by the identification (see paragraph 0119, and 0122-0123) and see paragraph 0119 for programming a processor.
However Karaki is silent as to providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte.
However neither the reference application nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to locations of one or more of the plurality of addressable reagent units, a sequence for transferring the biological sample and the cartridge reagents to the assay unit; and an amount of each of the biological sample and the cartridge reagents to transfer to the assay unit. 
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to communicate with another computer via transmission control protocol/internet protocol.  Column 1, lines 35-44.
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, 
Thus, Shumate suggests use of a processor to program a protocol for transferring fluid according to instructions for moving the fluid transfer device to locations of the well plates, for example (column 17, lines 17-47). It would have been obvious to one skilled in the art to provide, in the system of the reference application, a processor to program instructions for moving the fluid transfer device, as suggested by Shumate, (with the assay unit of the reference application), as may be desirable for transferring sample and reagent in the reference application for a particular use, according to a protocol corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to the following claims, the limitations and their use are taught by Karaki or Shumate as follows, which therefore provide the motivation for incorporating into the invention of the reference application, for the benefit of the same disclosed use.
As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)
As to claims 6 and 19, see paragraph 0108 of Karaki disclosing use of a CCD (charge-coupled device).
As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a 
As to claim 14, see discussion of claim 1 above.
As to claim 22, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol in an order as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.



Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of U.S. Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference application is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin discloses in paragraph 0022 a data analyzer to analyze a sample of cells to obtain sample quantitative values for a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Petricoin discloses that the system comprises a computer or a plurality of networked computers, including 
As to claim 25, see paragraphs 0063 and 0080 of Petricoin teaching use of wireless communication, which thus suggests its use, for the same purpose and convenience.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of U.S. Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20050015827 (hereinafter “Podlich”). 
As to claim 23, the reference application is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a keyboard, a mouse, a touchscreen, or the like, for, e.g., selecting files, retrieving data, etc., and an output device (e.g., a monitor, a printer, etc.) for viewing or recovering the product of the statistical analysis (para. 0160). 
It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference application because Podlich discloses its usefulness in an assay system as an input device.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of U.S. Application No. 14/848,084 (hereinafter “the reference application”) in view of US 
The reference application does not disclose an assay unit comprising a reaction site on an interior surface of the well (assay unit).
However, Allnutt discloses use of immobilized probes in wells for assaying.
Specifically, Allnut teaches that a typical binding reaction would be where a microplate well had immobilized on it hCG (either covalently or via a specific monoclonal antibody that did not recognize the same binding site as the receptor expressed in the fusion).  Then the sample containing hCG to be measured will be added to the well either simultaneously or sequentially with the phycocyanin-spacer-hCG fusion protein.  The amount of fluorescent fusion product binding to the plate will be inversely proportional to the amount of hCG in the sample. Paragraph 0068.
It would have been obvious to one skilled in the art to provide in the invention of the reference application a well with immobilized probes for detection of an analyte, since Allnut teaches that this is a typical binding reaction. 

Claims 1-4, 6-8, 14-17, 19-20, 22, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of U.S. Application No. 14/848,032 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a system encompassing the limitations of present claims 1 and 24, with the exception that it does not recite that the detector is configured to detect intensity of a signal indicative of the presence of an analyte, and it does not recite that the fluid transfer device comprises a programmable processor configured to direct fluid transfer of the bodily fluid sample 
	However, Karaki discloses a detection portion (equivalent to Applicant’s detection assembly) comprising the sensor (para. 0111 and 0125) that detects an optical signal indicative of the presence of an analyte, including detection of fluorescence intensity (para. 0063 and 0106).
	It would have been obvious to one of ordinary skills in the art to provide a detector that is configured to detect fluorescence intensity, as exemplified by Karaki, in the system of the reference application, as may be desirable for performing an assay to  detect an analyte.
Moreover, Karaki discloses that the fluid transfer and other processes can be automated and an identifier can be used for the nozzle chips so that its position can be confirmed by the identification (see paragraph 0119, and 0122-0123) and see paragraph 0119 for programming a processor.
However Karaki is silent as to providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte.
Neither the reference application nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to locations of one or more of the plurality of addressable reagent units, a sequence for transferring the biological sample and the cartridge reagents to the assay unit; and an amount of each of the biological sample and the cartridge reagents to transfer to the assay unit. 
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to 
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, liquid level, multiwell plate position, and positioning limit switches) but also provides the interface for generating specific liquid dispensation patterns and volumes to the high density multiwell plate.  Column 17, lines 17-29.
Thus, Shumate suggests use of a processor to program a protocol for transferring fluid according to instructions for moving the fluid transfer device to locations of the well plates, for example (column 17, lines 17-47). It would have been obvious to one skilled in the art to provide, in the system of the reference application, a processor to program instructions for moving the fluid transfer device, as suggested by Shumate, (with the assay unit of the reference application), as may be desirable for transferring sample and reagent in the reference application for a particular use, according to a protocol corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to the following claims, the limitations and their use are taught by Karaki or Shumate as follows, which therefore provide the motivation for incorporating into the invention of the reference application, for the benefit of the same disclosed use.
As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)

As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the location of the assay unit, as identified by the identification in the Karaki invention.
As to claim 14, see discussion of claim 1 above. 
As to claim 22, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol in an order as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.


Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of U.S. Application No. 14/848,032 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference application is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin 
As to claim 25, see paragraphs 0063 and 0080 of Petricoin teaching use of wireless communication, which thus suggests its use, for the same purpose and convenience.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of U.S. Application No. 14/848,032 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20050015827 (hereinafter “Podlich”). 
As to claim 23, the reference application is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a keyboard, a mouse, a touchscreen, or the like, for, e.g., selecting files, retrieving data, etc., and an output device (e.g., a monitor, a printer, etc.) for viewing or recovering the product of the statistical analysis (para. 0160). 
 	It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference application because Podlich discloses its usefulness in an assay system as an input device.


Claims 1-4, 6-8, 14-17, 19-20, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Application No. 15/952,958 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a system encompassing the limitations of the present claim 1, with the exception that it does not recite that the detector is configured to detect intensity of a signal indicative of the presence of an analyte, and it does not recite that the fluid transfer device comprises a programmable processor configured to direct fluid transfer of the bodily fluid sample and at least one of the cartridge reagents to the addressable assay unit according to a protocol corresponding to the analyte. As to the present independent claim 14, while the method of claim 9 of the reference application does not recite a reader assembly configured to receive the cartridge and the assay unit to perform an assay, providing such an assembly of parts to receive the recited cartridge and assay unit would have been obvious to one skilled in the art in order to carry out the recited method of claim 9 of the reference application.
	However, Karaki discloses a detection portion (equivalent to Applicant’s detection assembly) comprising the sensor (para. 0111 and 0125) that detects an optical signal indicative of the presence of an analyte, including detection of fluorescence intensity (para. 0063 and 0106).
	It would have been obvious to one of ordinary skills in the art to provide a detector that is configured to detect fluorescence intensity, as exemplified by Karaki, in the system of the reference application, as may be desirable for performing an assay to  detect an analyte.

However Karaki is silent as to providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte.
Neither the reference application nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to locations of one or more of the plurality of addressable reagent units, a sequence for transferring the biological sample and the cartridge reagents to the assay unit; and an amount of each of the biological sample and the cartridge reagents to transfer to the assay unit. 
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to communicate with another computer via transmission control protocol/internet protocol.  Column 1, lines 35-44.
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, liquid level, multiwell plate position, and positioning limit switches) but also provides the interface for generating specific liquid dispensation patterns and volumes to the high density multiwell plate.  Column 17, lines 17-29.

	As to the following claims, the limitations and their use are taught by Karaki or Shumate as follows, which therefore provide the motivation for incorporating into the invention of the reference application, for the benefit of the same disclosed use.
As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)
As to claims 6 and 19, see paragraph 0108 of Karaki disclosing use of a CCD (charge-coupled device).
As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the location of the assay unit, as identified by the identification in the Karaki invention.
As to claim 14, see discussion of claim 1 above.

	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.


Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Application No. 15/952,958 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference application is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin discloses in paragraph 0022 a data analyzer to analyze a sample of cells to obtain sample quantitative values for a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Petricoin discloses that the system comprises a computer or a plurality of networked computers, including servers, and/or storage devices (paras. 0022, 0062 and 0077). It would have been obvious to the skilled artisan to provide the system of the present claim 1 such that it communicates the detectable signal to one of these computers or storage devices (external devices), as exemplified by Petricoin, as may be desirable for convenience or efficiency for the user(s).


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Application No. 15/952,958 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20050015827 (hereinafter “Podlich”). 
As to claim 23, the reference application is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a keyboard, a mouse, a touchscreen, or the like, for, e.g., selecting files, retrieving data, etc., and an output device (e.g., a monitor, a printer, etc.) for viewing or recovering the product of the statistical analysis (para. 0160). 
 	It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference application because Podlich discloses its usefulness in an assay system as an input device.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Application No. 15/952,958 (hereinafter “the reference application”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20010055783 (hereinafter “Allnutt”).
The reference application does not disclose an assay unit comprising a reaction site on an interior surface of the well (assay unit).
However, Allnutt discloses use of immobilized probes in wells for assaying.

It would have been obvious to one skilled in the art to provide in the invention of the reference application a well with immobilized probes for detection of an analyte, since Allnut teaches that this is a typical binding reaction. 


Claims 1-4, 6-8, 14-17, 18-20, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,088,593 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of the reference patent recites a system encompassing the limitations of the present claim 1, with the exception that it does not recite that the detector is configured to detect intensity of a signal indicative of the presence of an analyte, and it does not recite that the fluid transfer device comprises a programmable processor configured to direct fluid transfer of the bodily fluid sample and at least one of the cartridge reagents to the addressable assay unit according to a protocol corresponding to the analyte. As to the present independent claim 14, a reader assembly is suggested by Shumate (see further below).

	It would have been obvious to one of ordinary skills in the art to provide a detector that is configured to detect fluorescence intensity, as exemplified by Karaki, in the system of the reference patent, as may be desirable for performing an assay to  detect an analyte.
Moreover, Karaki discloses that the fluid transfer and other processes can be automated and an identifier can be used for the nozzle chips so that its position can be confirmed by the identification (see paragraph 0119, and 0122-0123) and see paragraph 0119 for programming a processor.
However Karaki is silent as to providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte.
As to the present independent claims 1 and 14, neither the reference patent nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to locations of one or more of the plurality of addressable reagent units, a sequence for transferring the biological sample and the cartridge reagents to the assay unit; and an amount of each of the biological sample and the cartridge reagents to transfer to the assay unit. As to the present independent claim 14, Shumate discloses a system, including a sample distribution apparatus for dispensing material onto a well plate, wherein the system is equivalent to the claimed reader assembly (see discussion below).
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to 
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, liquid level, multiwell plate position, and positioning limit switches) but also provides the interface for generating specific liquid dispensation patterns and volumes to the high density multiwell plate.  Column 17, lines 17-29.
Thus, Shumate suggests use of a processor to program a protocol for transferring fluid according to instructions for moving the fluid transfer device to locations of the well plates, for example (column 17, lines 17-47). It would have been obvious to one skilled in the art to provide, in the system of the reference application, a processor to program instructions for moving the fluid transfer device, as suggested by Shumate, (with the assay unit of the reference application), as may be desirable for transferring sample and reagent in the reference application for a particular use, according to a protocol corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to the following claims, the limitations and their use are taught by Karaki or Shumate as follows, which therefore provide the motivation for incorporating into the invention of the reference application, for the benefit of the same disclosed use.
As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)

As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the location of the assay unit, as identified by the identification in the Karaki invention.
As to claim 14, see discussion of claim 1 above.
As to claim 22, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference patent a processor to program a protocol in an order as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.


Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,088,593 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference patent is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin 
As to claim 25, see paragraphs 0063 and 0080 of Petricoin teaching use of wireless communication, which thus suggests its use, for the same purpose and convenience.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,088,593 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20050015827 (hereinafter “Podlich”). 
As to claim 23, the reference patent is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a keyboard, a mouse, a touchscreen, or the like, for, e.g., selecting files, retrieving data, etc., and an output device (e.g., a monitor, a printer, etc.) for viewing or recovering the product of the statistical analysis (para. 0160). 
 	It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference patent because Podlich discloses its usefulness in an assay system as an input device.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,088,593 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20010055783 (hereinafter “Allnutt”).
The reference patent does not disclose an assay unit comprising a reaction site on an interior surface of the well (assay unit).
However, Allnutt discloses use of immobilized probes in wells for assaying.
Specifically, Allnut teaches that a typical binding reaction would be where a microplate well had immobilized on it hCG (either covalently or via a specific monoclonal antibody that did not recognize the same binding site as the receptor expressed in the fusion).  Then the sample containing hCG to be measured will be added to the well either simultaneously or sequentially with the phycocyanin-spacer-hCG fusion protein.  The amount of fluorescent fusion product binding to the plate will be inversely proportional to the amount of hCG in the sample. Paragraph 0068.
It would have been obvious to one skilled in the art to provide in the invention of the reference patent a well with immobilized probes for detection of an analyte, since Allnut teaches that this is a typical binding reaction. 



Claims 1-4, 6-8, 14-17, 19-20, 22, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,581,588 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and further in view of US 6,372,185 (hereinafter "Shumate”).

	However, Karaki discloses a detection portion (equivalent to Applicant’s detection assembly) comprising the sensor (para. 0111 and 0125) that detects an optical signal indicative of the presence of an analyte, including detection of fluorescence intensity (para. 0063 and 0106).
	It would have been obvious to one of ordinary skills in the art to provide a detector that is configured to detect fluorescence intensity, as exemplified by Karaki, in the system of the reference patent, as may be desirable for performing an assay to  detect an analyte.
Moreover, Karaki discloses that the fluid transfer and other processes can be automated and an identifier can be used for the nozzle chips so that its position can be confirmed by the identification (see paragraph 0119, and 0122-0123) and see paragraph 0119 for programming a processor.
However Karaki is silent as to providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte.
Neither the reference patent nor Karaki disclose providing a programmable processor to direct the fluid transfer according to a protocol corresponding to the analyte, and thus neither disclose a protocol comprising: instructions for moving the assay unit to a location of the sample unit and to 
Shumate discloses that the disclosed sample distribution apparatus includes a programmable logic controller, 282 with ladder logic having a minimum of two RS-232 ports open for external communication and programming (or GPIB interfaces).  The programmable logic controller with ladder logic may also have an Ethernet communication card enabling the programmable logic controller to communicate with another computer via transmission control protocol/internet protocol.  Column 1, lines 35-44.
 Shumate further discloses that the sample distribution apparatus can include integrated computer control for managing and directing the entire dispense operation.  The linear array pipette and its integrated positioning requirements can use sophisticated computer control for effective operation.  The computer not only monitors the status of key sensors (e.g., reagent bottle pressure, liquid level, multiwell plate position, and positioning limit switches) but also provides the interface for generating specific liquid dispensation patterns and volumes to the high density multiwell plate.  Column 17, lines 17-29.
Thus, Shumate suggests use of a processor to program a protocol for transferring fluid according to instructions for moving the fluid transfer device to locations of the well plates, for example (column 17, lines 17-47). It would have been obvious to one skilled in the art to provide, in the system of the reference application, a processor to program a protocol with instructions for moving the fluid transfer device, with the assay unit, as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the analyte, as identified by the identification in the Karaki invention.

As to claims 2 and 15, see paragraph 0122 in Karaki.
As to claims 3 and 16, see paragraph 0036 in Karaki.
As to claims 4 and 17, see paragraph 0132 of Karaki disclosing a detector conjugate (a nucleic acid probe marked with a fluorescent material, or a marked antibody.)
As to claims 6 and 19, see paragraph 0108 of Karaki disclosing use of a CCD (charge-coupled device).
As to claim 7, see disclosure of a syringe in Karaki in paragraph 0111.
As to claims 8 and 20, see discussion of claim 1 above. Specifically, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference application a processor to program a protocol as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the location of the assay unit, as identified by the identification in the Karaki invention.
As to claim 14, see discussion of claim 1 above.
As to claim 22, Shumate, in column 17, lines 17-47, suggests use of a processor to program a protocol for transferring fluid, and thus it would have been obvious to one skilled in the art to provide in the reference patent a processor to program a protocol in an order as would be appropriate for transferring fluids, as taught by Shumate, corresponding to the analyte, as identified by the identification in the Karaki invention.
	As to present claim 27, Examiner notes that the claim does not recite the sample (or analyte) as part of the system. The sample unit is capable of receiving the recited analytes.


Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,581,588 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20080243394 (hereinafter “Petricoin”).
As to claim 21, the reference patent is silent as to the bench-top reader assembly being configured to transmit the detectable intensity signal to the external device. However, Petricoin discloses in paragraph 0022 a data analyzer to analyze a sample of cells to obtain sample quantitative values for a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Petricoin discloses that the system comprises a computer or a plurality of networked computers, including servers, and/or storage devices (paras. 0022, 0062 and 0077). It would have been obvious to the skilled artisan to provide the system of the present claim 1 such that it communicates the detectable signal to one of these computers or storage devices (external devices), as exemplified by Petricoin, as may be desirable for convenience or efficiency for the user(s).
As to claim 25, see paragraphs 0063 and 0080 of Petricoin teaching use of wireless communication, which thus suggests its use, for the same purpose and convenience.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,581,588 (hereinafter “the reference patent”) in view of US 20030064386 (hereinafter “Karaki”) and US 6,372,185 (hereinafter "Shumate”), as applied to claim 1 above, and further in view of US 20050015827 (hereinafter “Podlich”). 
As to claim 23, the reference patent is silent as to a patient station display having a touchscreen. However, Podlich discloses an integrated assay system that includes a user input device, such as a 
It would have been obvious to one of ordinary skills in the art to provide a touchscreen in the system of the reference patent because Podlich discloses its usefulness in an assay system as an input device.
Response to Arguments
Upon reconsideration, the Chatelain reference is found to not disclose a cartridge or an automated fluid transfer device. However, the obviousness double patenting rejections were found to be appropriate to maintain for the reasons set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,976,896 (“Kumar”).
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to 
The Kumar capillary is equivalent to Applicant’s assay unit, and the cylinder or capillary itself) is equivalent to Applicant’s assay assembly. The wells of the sample tray are equivalent to Applicant’s sample unit and reagent units. Apparatus such as at 200 is equivalent to Applicant’s reader.
 However, Kumar does not teach moving the capillary [equivalent to an assay unit] to a location of the wells [equivalent to the sample unit and reagent units] for transfer of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANN Y LAM/               Primary Examiner, Art Unit 1641